Pettit, C. J.
—'This suit was brought by the appellee against Henry Bash, Susan Bash, his wife, and Enos V. *145Robbias. The defendants, all of them, remained in the case till its end below, and a decree and judgment were rendered there against all of them; but Bash and wife only have appealed, and have not complied with section 551 of the code,' 2 G. Sz: H. 270; and following the uniform rulings of this court, the appeal must be dismissed.
y R. Slack, for appellants,
y. A. Fay, for appellee.
The appeal is dismissed, at the costs of the appellants,